Citation Nr: 0301289	
Decision Date: 01/23/03    Archive Date: 02/04/03

DOCKET NO.  00-22 706A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a bilateral knee 
condition, to include bilateral patella tendonitis and 
post-operative residuals of patella tendon repair, right 
knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1981 to March 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2000 rating decision issued by the 
Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The veteran was afforded a hearing before a decision 
review officer at the RO in March 2001.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the issue decided has been developed and obtained, and all 
due process concerns have been addressed.

2.  While on active duty, the veteran was treated on two 
occasions for strain of the patella-tibial ligament.

3.  After his discharge from active duty, the veteran was 
diagnosed with bilateral patella tendonitis.

4.  Operative repair of the right knee was required to 
repair a tear of his right patella tendon due to an acute 
injury that occurred in September 1999.

5.  The competent medical evidence of record demonstrates 
that the veteran's current bilateral knee condition is not 
a result of his active duty.


CONCLUSION OF LAW

Service connection for a bilateral knee condition, to 
include bilateral patella tendonitis and post-operative 
residuals of patella tendon repair, right knee, is denied.  
38 U.S.C.A. §§ 1131, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA 
benefits.

VA must notify the claimant of evidence and information 
necessary to substantiate his claim and inform him whether 
he or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 
Supp. 2002); 38 C.F.R. § 3.159(b) (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran was 
notified of the laws, regulations, and evidence pertinent 
to the principles of service connection via November 2000 
Statement of the Case (SOC), the February 2001 
Supplemental SOC (SSOC), and the November 2001 SSOC.  He 
was notified by letter in October 2002 that VA would 
request evidence sufficiently identified by him from 
government agencies, employers, and all healthcare 
providers.  He was also notified that that while VA would 
aid him in obtaining evidence in support of his claim, 
submission of such evidence was ultimately his 
responsibility.  The Board finds that VA's duty to notify 
the claimant of the evidence necessary to substantiate his 
claim has been satisfied.

VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate 
the claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
Supp. 2002); 38 C.F.R. § 3.159(c), (d) (2002).  The 
veteran was afforded a VA examination for a nexus opinion 
in July 2002.  See 38 C.F.R. § 3.159(c)(4) (2002).  The 
resulting examination report has been obtained.  
Additionally, the veteran's service medical records have 
been obtained.  Private treatment records from three 
healthcare providers identified by the veteran have been 
requested and the responses associated with his claims 
file.  A transcript of his March 2001 hearing is of 
record.

In August 2002 correspondence, the veteran identified 
fellow servicemen who he indicated would be able to verify 
that the veteran had bad knees while in service.  As the 
October 2002 letter indicates, lay statements are not the 
types of evidence that VA will obtain on the veteran's 
behalf.  Furthermore, the veteran indicates that these 
statements will verify symptoms that he himself has 
already testified to and made of record.  As such, the 
statements would merely be cumulative of the veteran's own 
testimony.  Therefore, the Board concludes that no further 
assistance to the veteran regarding development of 
evidence is required, and would be otherwise unproductive.  
See 38 U.S.C.A. § 5103A(b)(3) (West Supp. 2002); McKnight 
v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).

Service Connection Claim.  The veteran asserts that he 
injured both of his knees in 1982 while on active duty and 
that he has continued to experience chronic knee problems 
since that time.

Service connection may be established for a disability 
resulting from a personal injury suffered or from a 
disease contracted in the line of duty, or for aggravation 
of a preexisting injury or disease.  38 U.S.C.A. § 1131 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.303(a) (2002).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2002). 

The determination of the merits of the claim must be made 
as to whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Factual Background.  The veteran's October 1980 Report of 
Medical Examination reveals that his lower extremities 
were clinically evaluated as normal.  A December 1982 
Emergency Care and Treatment record reveals that the 
veteran presented with swelling of the right knee.  The 
record reveals that he had been playing basketball all day 
and he had noted pain in his left knee.  The record 
contains an assessment of strain of the patella-tibial 
ligament and the veteran was returned to duty.  A May 1983 
service medical record reflects that the veteran 
complained of swelling of both knees and contains an 
assessment of patella-tibial ligament strain.  The veteran 
was not accorded an examination prior to his release from 
active service in March 1988.

A February 1992 Report of Medical Examination for 
retention in the Alabama Army National Guard reflects that 
the veteran's lower extremities were clinically evaluated 
as normal.  The February 1992 Report of Medical History 
reflects that the veteran indicated that he had a history 
of swollen or painful joints and that both of his knees 
ached after running, bending or jumping.

A January 1993 private medical record reflects that the 
veteran had injured his right knee a few days previously 
while playing basketball.  The record reflects that he had 
had previous intermittent pain in the right knee and the 
private physician indicated that he felt the veteran's 
symptoms were consistent with internal derangement of the 
right knee and a partial tear of the patella tendon.  A 
February 1993 private medical record reflects that the 
veteran complained of increased pain and discomfort in the 
area of his patella tendon and that a previous magnetic 
resonance image demonstrated possible patella tendinitis 
or a tear of the patella tendon.

A September 1999 X-ray report reflects that the veteran 
had been kicked that morning while playing basketball.  
The report indicates that there was evidence of 
considerable effusion in the suprapatellar space of the 
right knee and contains an impression of effusion.  A 
September 1999 radiology report reflects that the veteran 
had an injury the previous week with significant pain 
since that time.  The radiology report reflects that there 
was significant joint effusion of the right knee, the 
anterior cruciate ligament and the posterior cruciate 
ligament of the right knee were intact, and that the 
veteran had a significant injury involving the patella 
ligament.  September 1999 private medical records reveal 
that operative repair of the right knee was required (and 
conducted) due to a tear of his patella tendon.

In October 2000 correspondence, the veteran indicates that 
he did not seek medical treatment every time that his 
knees would hurt while on active duty as he felt that the 
doctors did not take his condition seriously.  In his 
October 2000 notice of disagreement the veteran asserted 
that crawling and falling onto his knees and running on 
hard surfaces in formation while on active duty 
contributed to his knee condition.

An October 2000 private medical record reflects that the 
veteran complained of bilateral knee pain and contains an 
assessment of "bilateral knee pain, may have components of 
chondromalacia".  A November 2000 private medical record 
reflects that the veteran complained of bilateral knee 
pain and that he presented with a long history of pain 
since the early 1980's related to patella tendonitis.  The 
record contains an impression of bilateral patella 
tendonitis.

The March 2001 hearing transcript reveals that the veteran 
testified that he did not have a traumatic injury to his 
knees while in service; he indicated that his knees 
worsened as the years passed until his knees would 
irritate him after any kind of strenuous activity.  The 
hearing transcript reflects that the veteran testified 
that his private physicians told him that his knee 
condition was due to all the running and exercising he had 
done in the military.

In June 2002, the RO requested that the veteran be 
scheduled for an examination in connection with his claim 
for service connection for a bilateral knee condition.  
The claims file was sent for review by the examiner.  It 
was noted that the veteran had been treated in service for 
knee problems and the examiner was requested to provide a 
medical opinion as to whether the veteran's current knee 
disability was associated with problems he incurred in 
service.

A report of medical examination dated in July 2002 
reflects that the veteran was examined and that a detailed 
history of his knee problems was elicited from the vet-
eran.  The VA examiner stated that the veteran's major 
complaints suggested an intraarticular problem rather than 
patella tendonitis which was totally extra-articular and 
would not manifest as joint swelling.  The examiner noted 
that the veteran demonstrated no loss of time over his 
extended period of working other than that sustained after 
his acute injury in 1999 which was unrelated to his 
service.  The examiner offered his opinion that the 
veteran's current disability was not associated with any 
problem that he incurred while in service.

Legal Analysis.  The veteran's service medical records 
reveal that he was treated for strain of the patella-
tibial ligament on two occasion while on active duty.  The 
veteran has indicated in statements in support of his 
claim that he did not seek medical treatment for his knees 
every time problems occurred while on active duty.  The 
private medical evidence reflects that his current 
bilateral knee condition consists of bilateral patella 
tendonitis and post-operative residuals due to surgery in 
1999 to repair an acute injury to his right knee.  The 
question to be answered by the Board is whether the 
veteran's current bilateral knee condition, to include 
bilateral patella tendonitis and post-operative residuals 
of patella tendon repair, right knee, is related to his 
military service such that service connection can be 
granted.  The Board must answer in the negative.

A determination of service connection requires a finding 
of the existence of a current disability and an etiologic 
relationship between that disability and an injury or 
disease incurred in service.  Edenfield v. Brown, 8 Vet. 
App. 384, 388 (1995); Caluza v. Brown, 7 Vet. App. 498, 
506 (1995).  The VA examiner, as the July 2002 VA 
examination report reflects, stated that the veteran's 
current disability was not associated with any problems 
that he incurred in service.  The examination report 
additionally reflects that the VA examiner accurately 
summarized the history of the veteran's knee problems, 
both the symptoms he experienced in service as well as the 
knee problems he experienced after service, and concluded 
that the veteran's current knee problems were not related 
to the knee problems he experienced in service.  The Board 
finds the VA examiner's medical opinion that the veteran's 
current bilateral knee condition is not related to the 
veteran's active duty to be probative and material.  See, 
e.g., Bloom v. West, 12 Vet. App. 185, 187 (1999).  There-
fore, the Board finds that service connection is not 
warranted for the veteran's bilateral knee condition, to 
include bilateral patella tendonitis and post-operative 
residuals of right knee surgery, as the probative medical 
evidence of record does not support such a conclusion.  
See 38 C.F.R. § 3.303(d) (2002).

Additionally, the Board notes the veteran's testimony and 
statements regarding the etiology of his bilateral knee 
condition.  While the veteran has alleged that his current 
symptoms were caused by the physical requirements of 
active duty, the evidence does not demonstrate that he has 
the requisite medical training or expertise that would 
render his opinions competent in this matter.  As a 
layman, he is not qualified to render such opinions as to 
medical diagnoses, etiology or causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); see also Bostain v. 
West, 11 Vet. App. 124, 127 (1998).  In contrast to the 
veteran's contentions, the VA examiner indicated in the 
July 2002 VA examination report that "It is felt that his 
current disability is not associated with any problem that 
he incurred while in service."

Furthermore, the Board observes that the veteran 
specifically asserts, as reflected in the March 2001 
hearing transcript, that at least one private physician 
had informed him that all the running and exercising done 
in the miliary probably led to a problem with his 
cartilage.  As previously indicated, the veteran is a 
layperson.  A layperson's account of what a doctor 
purportedly said is too attenuated and inherently 
unreliable to constitute medical evidence.  See, e.g., 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  As such, 
the veteran testimony of what a private physician told him 
is not competent medical evidence that is probative to 
determining whether the veteran's current bilateral knee 
condition is etiologically linked to active duty.

Moreover, mere transcription of the veteran's lay 
statements by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
transform the statements into competent medical evidence.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Therefore, 
the November 2000 private medical record that records the 
veteran's "long history of pain since the early 1980's 
related to patella tendonitis" is not competent medical 
evidence.  The statement is recorded in the history 
portion of the medical record and no additional comment 
from the examiner appears to be added.  As such, the 
November 2000 private medical record is not probative 
medical evidence to determine that the veteran's current 
bilateral knee condition is related to his active duty.  
See, e.g., Bloom v. West, 12 Vet. App. 185, 187 (1999).

In short, the preponderance of the evidence is against the 
veteran's service connection claim for a bilateral knee 
condition, to include bilateral patella tendonitis and 
post-operative residuals of right knee surgery.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
Accordingly, service connection is not warranted.  See 
38 C.F.R. § 3.303 (2002).  As the preponderance of the 
evidence is against the appellant's claim, the benefit-of-
the-doubt rule is not for application.  38 U.S.C.A. § 5107 
(West Supp. 2002); 38 C.F.R. § 3.102 (2002).


ORDER

Service connection for a bilateral knee condition, to 
include bilateral patella tendonitis and post-operative 
residuals of right knee surgery, is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

